Citation Nr: 1637102	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-41 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for chest pain.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a back condition.

4.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability.

6.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder.

7.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined that new and material evidence had not been received to reopen the claims of service connection for hearing loss, chest pain, a bilateral knee disability, PTSD, and a back disability.  

The Veteran testified before the undersigned at a Board videoconference hearing in May 2016.  A transcript of the hearing has been associated with the claims file reviewed.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  As detailed below, the claim of service connection for PTSD has been reopened.  Thus, the Board will also consider entitlement to service connection for any diagnosed psychiatric disorder.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO, denied service connection for hearing loss, chest pain, a back disability, left and right knee disabilities, and PTSD.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  

2.  The evidence received since the June 2007 rating decision is duplicative or cumulative of evidence previously of record and it does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for hearing loss, chest pain, left and right knee disorders, and a back disorder.

3.  The evidence received since the June 2007 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claims of service connection for PTSD. 



CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103

2.  The criteria for reopening the claim of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302 (2015).

3.  The criteria for reopening the claim of service connection for chest pain have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302.

4.  The criteria for reopening the claim of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302.

5.  The criteria for reopening the claim of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302.

6.  The criteria for reopening the claim of service connection for a back disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302.

7.  The criteria for reopening the claim of service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VA's duty to notify was satisfied through a letter dated in February 2009, which fully addressed all notice elements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and post-service treatment records have been associated with claims file.  The Veteran has not identified any additional records that should be retrieved.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in October 2009 for his hearing loss claim, in July 2010 for his PTSD and knee claims, and in August 2010 for his back claim.  The examinations are adequate for the purposes of the claims adjudicated herein as the opinions were based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

The Veteran was not afforded a VA examination for his chest pain claim.  However, the duty to assist a claimant by affording him a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Paralyzed Veterans of Am. v. Sec 'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  As new and material evidence has not been received for the reasons indicated below, no VA examination is required.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Analysis

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist.  Id. at 118.

In a June 2007 rating decision, the RO denied service connection for hearing loss, chest pain, PTSD, a back disability, and left and right knee conditions.  With regard to the hearing loss claim, it was determined that the evidence did not show hearing loss which met the criteria of § 3.385 to qualify for a grant of service connection for defective hearing.  Additionally, the RO determined that there was no evidence of a chronic disability manifested by chest pain that was incurred in or caused by military service.  The PTSD claim was denied because there was no confirmed diagnosis of PTSD.  The back disability was denied because a chronic disability of the back was not shown to have occurred in or have been caused by military service.  As for the right knee disability, it was determined that there was no evidence of treatment for a right knee condition during service or of post-service treatment for a right knee disability which began during or was a result of military service.  Lastly, the left knee claim was denied because there was no evidence of a chronic left knee disability which began in or was otherwise caused by military service.  The evidence of record at the time of the June 2007 rating decision consisted of the appellant's service treatment records, pages from the appellant's miliary personnel records, VA treatment records from February 2005 to May 2007, private treatment records from July 2004 to November 2006, and the report of a May 2007 VA psychiatric examination.  

The appellant was notified of this decision and of his procedural/appellate rights by letter in June 2007.  He did not disagree with the determination and no new and material evidence was received within a year of its issuance.  Thus, the June 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the June 2005 rating decision includes additional VA and private treatment records, lay statements, the report of an October 2009 VA auditory examination, the report of a July 2010 VA psychiatric examination, the report of a July 2010 VA knee examination, the report of an August 2010 VA back examination, private psychiatric evaluations, and a transcript of the May 2016 Board hearing.

Hearing Loss

After a review of the evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for hearing loss.  Although the evidence is new because it was not of record at the time of the June 2007 rating decision, it does not show that the appellant has hearing loss for VA purposes, thus it is not material.  

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a VA examination in October 2009 at which time it was determined that he had normal hearing bilaterally.  Also of record is a May 2014 private audiological examination, which also reveals normal hearing.

With respect to the lay statement from the appellant's friend and the testimony of the Veteran regarding his hearing disability, they are presumed credible.  In any event, even presuming the credibility, the evidence does not show that the Veteran has hearing loss for VA purposes.  Thus, their statements and testimony are new, but not material.

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claim of service connection for hearing loss as the evidence is cumulative - that is it shows, as with the June 2007 rating decision, that the Veteran does not have hearing loss that meets § 3.385.  Without the submission of new and material evidence, reopening the Veteran's claim of entitlement to service connection for hearing loss is not warranted.

Chest Pain

After a review of the evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for chest pain.  While the evidence is new as it was not part of the record at the time of the June 2007 rating decision, it is not material as it fails to show that the Veteran has a disability manifested by chest pain that is related to military service.  

In private treatment records dated in March 2008, it was reported that the Veteran presented with complaints of atypical chest pain.  It was determined that the condition was possibly gastroesophageal reflux.  A VA x-ray dated in October 2009 showed that the Veteran had no acute infiltrate, but there was a distal clavicular fracture.  Notwithstanding, the newly added medical evidence does not show that any condition manifested by chest pain is related to the appellant's period of military service.

With respect to the lay statements and testimony of the Veteran regarding chest pain due to lifting heavy objects during service, such statements were previously offered at the time of the June 2007 rating decision, and are not new.  See June 2006 Veterans Application for Compensation and/or Pension.

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claim of service connection for chest pain.  Without the submission of new and material evidence, reopening the Veteran's claim of entitlement to service connection for chest pain is not warranted.

Back and Knee Disorders

After a review of the evidence, the Board finds that new and material evidence has not been received to reopen the claims of service connection for back and knee disabilities.  While the some evidence received is new as it was not part of the record at the time of the June 2007 rating decision, it is not material as it fails to show that the Veteran's current back and knee disabilities are related to military service.  

Evidence received since the June 2007 rating demonstrates continued treatment for back and bilateral knee disabilities.  Nonetheless, the medical evidence does not suggest that any back or knee disability is related to military service.  The Veteran was provided a VA knee examination in July 2010.  The examiner diagnosed bilateral patellofemoral syndrome and determined that any relationship with current symptoms and military service would be speculative.  He did not provide reasons for the professed inability to provide some opinion without resort to speculation.  Additionally, the Veteran underwent a VA examination in August 2010 for his back disability claim.  The examiner diagnosed degenerative disc disease of the lumbar spine and determined that it was less likely than not that the condition was related to service, but rather a natural age progression.  The Board acknowledges that the VA examiners did not provide rationales to support their findings and may therefore be considered to be inadequate.  However, the Board determines that the Veteran did not submit new and material evidence, the adequacy of the above examination became moot and is no need to afford the Veteran new VA examinations.  See Woehlart v. Nicholson, 21 Vet. App. 456, 462-64 (2007) (holding that, once the Board finds that new and material evidence has not been presented, "the adequacy of the Secretary's new medical examinations [becomes] moot[ ] because a readjudication of the merits of the appellant's claim [is] barred by statute").  

With respect to the lay statements and testimony of the Veteran regarding back and knee pain, such statements were previously offered at the time of the June 2007 rating decision, and are not new.  See June 2006 Veterans Application for Compensation and/or Pension.  The Board also acknowledges the statements from the appellant's friends regarding the Veteran's back and knee pain.  Although the Board find's the statements are credible, such statements do not demonstrate that the claimed conditions are related to military service.  Thus, the statements are new, but not material.

In light of the foregoing, the Board finds that new and material evidence has not been received to reopen the claims of service connection for a back disability, a left knee disability, and a right knee disability.  Without the submission of new and material evidence, reopening the Veteran's claims of entitlement to service connection for a back disability and left and right knee disabilities is not warranted.


PTSD

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the claim of service connection for PTSD.  The evidence is new, as it was not part of the record at the time of the June 2007 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence suggests that the Veteran has been diagnosed with a psychiatric disability.  Specifically, VA treatment records demonstrate a diagnosis of depressive disorder.  The Board observes that in the report of the July 2010 VA psychiatric examination, the Veteran was diagnosed with malingering.  Notwithstanding, in the reports of private psychiatric assessments dated in September 2009 and November 2010, it was reported that the Veteran had diagnosis of PTSD and major depressive disorder. 

In light of the foregoing, the Board finds that new and material evidence has been received and the claim of service connection for PTSD is reopened.  The Board finds that further development is needed prior to addressing the merits.  This is in the Remand section below.


ORDER

New and material evidence sufficient to reopen the claim of service connection for hearing loss has not been received, the petition to reopen the claim of service connection for hearing loss is denied.

New and material evidence sufficient to reopen the claim of service connection for chest pain has not been received, the petition to reopen the claim of service connection for chest pain is denied.

New and material evidence sufficient to reopen the claim of service connection for a back disability has not been received, the petition to reopen the claim of service connection for a back disability is denied.

New and material evidence sufficient to reopen the claim of service connection for a left knee disability has not been received, the petition to reopen the claim of service connection for a left knee disability is denied.

New and material evidence sufficient to reopen the claim of service connection for a right knee disability has not been received, the petition to reopen the claim of service connection for a right knee disability is denied.

New and material evidence having been received, the petition to reopen the claim of service connection for a psychiatric disorder is granted.


REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted herein, post-service VA medical records demonstrate treatment for major depressive disorder.  

As noted previously, the Veteran underwent a VA in July 2010, at which time he was diagnosed with malingering.  In the reports of private psychiatric assessments dated in September 2009 and November 2010, it was documented that the Veteran had diagnoses of PTSD and major depressive disorder.  However, the examiner did not provide an etiological opinion.  

As an etiological opinion for the appellant's diagnosed psychiatric conditions has not been provided, the Board finds that a remand for an opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder, to include PTSD and major depressive disorder.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinet medical history and such review should be noted in the examination report.

The examiner is asked to identify all psychiatric disabilities found on examination and diagnosed since the filing of the claim in December 2008.  If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  The examiner should know that the Veteran received the Combat Action Ribbon for service in Iraq.

For each diagnosed psychiatric disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability had its onset during military service or is otherwise etiologically related to such service?

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


